DETAILED ACTION
Claim 5 is cancelled. Claims 1-4 and 6-21 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Pepin et al. (US 2007/0016691 A1; hereinafter Pepin) discloses selecting compatible versions of adapters that adapts corresponding programs to a particular API (see e.g. Pepin, paragraphs 12-14, 42, 47, 49). However, Pepin does not explicitly disclose selection compatible versions of Application Binary Interfaces (ABIs) that adapts corresponding programs to a particular API as recited in the claims.
Sequoia et al. (US 10,474,479 B1; hereinafter Sequoia) discloses comparing a first version of an API, a first version of an ABI, a second versions of an API, and a second version of 
Atallah et al. (US 7,080,356 B2; hereinafter Atallah) discloses identifying applications compatible with ABI versions of an operating system (see e.g. Atallah, column 3, lines 14-38). However, Atallah does not disclose selecting versions of ABIs associated with multiple applications that would adapt the applications to a particular API as recited in the claims.
Das (US 8,863,108 B2) discloses identifying usage details regarding ABI and API requirements for a software and comparing these details to ABI/API provisions (see e.g. Das, Fig. 4; column 7, lines 19-44). However, Das does not explicitly disclose using the identified ABIs to adapt the software to a particular API. 
Therefore, in view of the limitations “selecting compatible versions of a first application binary interface (ABI) and a second ABI from among M versions of the first ABI that adapts the first program to the API and from among N versions of the second ABI that adapts the second program to the API, where M and N are each integer values greater than zero”, “activating the API with the compatible versions of the first ABI and the second ABI” recited in claim 1, the similar limitations recited in claims 13 and 17, and the other limitations recited therewith, claims 1, 13, and 17, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claim 1, 13, and 17 are allowed. Claims 2-4, 6-12, 14-16, and 18-21 are also allowed due to their dependency on allowable independent claims 1, 13, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194